  Case 4:19-cr-40015-LLP Document 11 Filed 02/11/19 Page 1 of 1 PageID #: 42




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                                           4:19-cr-40015

                    Plaintiff,
         v.                                                  NOTICE OF APPEARANCE

 PAUL ERICKSON,

                    Defendant.

       TO: UNITED STATES ATTORNEY RONALD PARSONS, JR:

       PLEASE TAKE NOTICE that Clint Sargent and Raleigh Hansman of Meierhenry

Sargent LLP, 315 South Phillips Avenue, Sioux Falls, SD 57104, hereby make their appearance

on behalf of Defendant, Paul Erickson. All future pleadings should be sent to said counsel at the

address listed below.

       Dated this 11th day of February 2019.


                                               /s/ Clint Sargent
                                               Clint Sargent
                                               Raleigh Hansman
                                               MEIERHENRY SARGENT LLP
                                               315 South Phillips Avenue
                                               Sioux Falls, SD 57104
                                               605-336-3075
                                               605-336-2593 facsimile
                                               clint@meierhenrylaw.com
                                               raleigh@meierhenrylaw.com
                                                   Attorneys for the Defendant
